Citation Nr: 9920256	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-19 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs


DECISION TO VACATE

The veteran served on active duty from June 1959 to May 1962, 
and from June 1962 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In February 1998, the veteran requested a Travel Board 
Hearing.  His request, received at the RO later that month, 
was not associated with his claims folder.  Thereafter, the 
claims folder was forwarded to the Board without the hearing 
request.  On July 28, 1998, the Board received the veteran's 
request for a TB hearing, which had been forwarded by the RO.  
On July 30, 1998, the Board rendered a decision in this case.  
The veteran's request for a Travel Board hearing had not yet 
been associated with the claims folder.  

The veteran was afforded a Board hearing in February 1999.  
The veteran presented testimony before a member of the Board 
other than the undersigned Board member.

Pursuant to 38 C.F.R. § 20.904(a)(3) (1998), a decision 
should be vacated where there is a failure to afford due 
process of law in a prior appellate review, including in 
cases where there was a prejudicial failure to afford the 
appellant a personal hearing.  In the present case, the Board 
issued a decision before the veteran was afforded his Board 
hearing.
 
Pursuant to 38 C.F.R. § 3.103 (1998), upon request, a 
claimant is entitled to a hearing at any time on any issue 
involved in a claim within the purview 38 C.F.R. Part 3, 
subject to the limitations described in 38 C.F.R. § 20.1304 
with respect to hearings in claims which have been certified 
to the Board of Veterans Appeals for appellate review.
 
Since the provisions of 38 C.F.R. § 3.103 were not followed 
insofar as the Board issued a decision prior to the veteran's 
Board hearing, the decision must be vacated.  38 C.F.R. § 
20.904(a)(3).

In consideration of the foregoing, the Board's July 1998 
decision is hereby vacated in its entirety.  The veteran's 
appeal will be referred for de novo consideration to the 
Member of the Board who conducted the veteran's February 1999 
Board hearing.   




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This vacate decision does not 
constitute a decision of the Board on the merits of your 
appeal.





		



 

